DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 3,8-10 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2,4-6,11-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fisher et al. (US 2007/0104649), cited parent application 14/348,678.The following rejection is based upon art which was found incidental to the search .
Fisher discloses nanoparticles comprising a positively charged polyelectrolyte, including polyguanidine and poly(methylene-co-guanidine), and at least one oppositely charged active agent including small molecules forming an aggregate or ionic complex with each other, the nanoparticles were used in vitro and in vivo and in diagnosis of tissue (includes mammalian cells as recited in claim 5). See entire disclosure, especially abstract, [0026], [0042],[0100],[0125]-[0127],[0149]-[0150], examples and claims 1,17 and 46. Regarding the product by process recitation in claim 16 that the non-covalent complex is formed at a pH of 10-13.5, since no particular type of non-covalent complex is recited that would distinguish the product claimed the method used to produce it did not lead to a patentable distinction. Note the claims are drawn to a method for promoting entry of an agent to a cell not a method of making nanoparticles. The recitation is trying to limit the product used in the method of administration, thus is considered a product by process type of limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
.
Claim(s) 1-2,4-7,12 and 16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hughes et al. (US 2008/0268051 A1).
Hughes discloses methods of treating ocular conditions in humans (reads on treating mammalian cells, claims 5 and in vivo, claim 14) by providing compositions comprising macromolecular anti-angiogenesis components including preferably RNAi oligonucleotides such as SiRNA, the composition additionally contained other ingredients including vitamins (reads on small drug), preservatives including PHMB, a polymer within the scope of formula 1a, when L1 and L2 are hexamethylene and G1 and G2 are biguanide. See abstract, [0113], [0116], [0140] and claims 1 and 8. Regarding the product by process recitation in claim 16 that the non-covalent complex is formed at a pH of 10-13.5, since no particular type of non-covalent complex is recited that would distinguish the product claimed the method used to produce it did not lead to a patentable distinction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2,4-6,11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher et al. (US 2007/0104649).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618